Earl Warren: Mr. Kilgo, you may continue with your argument.
Robert L. Kilgo: Mr. Chief Justice, may it please the Court. At the time of the recess, we were discussing the prior decisions of this Court on related questions. We were discussing the case of Mcnabb versus -- versus the United States, merely states, as the Court so well knows that that case involved -- involved Rule 5 (a) of the Federal Rules of Procedure and this Court has held that of course your interpretation of the circumstances where the Rule 5 of the federal rules that's involved is entirely different from a case such as the other -- as this tried in the state courts. And you did hold in that case, however, that the mere fact of the confession was made while in the custody of police, does not render inadmissible. Now, in 1948 in Haley versus Ohio, the conviction of robbery and murder and the state court was reversed in five, four decision where the voluntariness of the confession was attacked. In that case, the petitioner was arrested at his home at midnight. He was a 15-year-old boy. He was questioned from midnight to dawn. No one was allowed to see him. He was held incommunicado from Saturday until -- until Tuesday. His lawyer, attorney was denied the right to see him on request. His mother requested to see him and was denied. You reversed that court and held that his confession was, as a matter of law, not voluntary. In Watts against Indiana decided in 1949, the case was reversed six-three. A confession was involved in the case. The same grounds were raised as it raised in presents -- present case. The defendant there or petitioner was questioned day after day for several days as late in the morning as 2:30 a.m. one day, 3 o'clock a.m. another day, all day long another day from 6 p.m. until 3 a.m. on Monday and Tuesday when his confession was obtained. You had long and extended periods of question and into the late hours 3 a.m. -- late hours of the night in that case on six-three decision was re -- reversed. Now, this Court held in that case, however, that in considering these confessions where a jury has decided the case and heard all the facts and reached this decision at this Court and considering whether or not that confession is voluntary, will deal only with uncontradicted facts. Now, Turner against Pennsylvania was decided in 1949. That was a murder case. A confession was obtained from the petitioner. He was questioned three or four hours on the first afternoon, then 8 until 11 that evening, questioned the next day, five hours, the next day, four days -- four hours, the next day, six hours and his questioning on the last day ended at 11 p.m. and resulted in a confession. He was not permitted to see friends, all relatives during the entire period of custody. In addition, the trial judge on that case refused to charge upon request -- refused to charge the jury that they could consider the long period of interrogation in determining whether or not the confession was voluntary. Now, Harris against South Carolina, another reversal, decided in 1949 without pouring the Court the details, I know the Court is familiar with it. You had there again long continuous questioning many days on a row and a threat on the part of the officers to the accused that his mother would be arrested if he did not confess. And as a result of that threat, he confessed. The Gallegos against Nebraska was a case that was affirmed six-three, 1951. The defendant in that case, the petitioner was held 25 days under arrest before he was arraigned or advised of his rights. That case was affirmed. Stone against New York, decided in 1953 was affirmed six-three. You had long periods of invest -- of questioning overnight of the defendants in that case and the case was affirmed six -- five-four. Fikes against Alabama was reversed, similar situation. And in that case, in addition to one week of isolation, the petitioner was kept in isolation for a week except for short periods of questioning. Petitioner's father and attorney were barred in attempts to see him. Question -- questioning lasted several hours at the time over a period of five days. Court held that -- in addition that this petitioner was uncontradictedly a schizophrenic, left school at 16 and psychiatrist testified that he was schizophrenic. In the Mallory case, the Mcnabb rule applies. That does not apply in this case. Payne against Arkansas decided in 1958 was reversed seven-two. The elements presented by that petitioner indicating coercion where the -- the members of his family were barred from seeing him during his entire period of incarceration. He was not permitted to make a telephone call when he requested the same. He was denied lunch, denied the evening meal and in fact denied food of every kind for 40 hours with the exception of two sandwiches. And -- and finally, to extract the confession from the petitioner, he was told that a mob was outside ready to come and get him and that a confession was to prevent the mob taking him.
Charles E. Whittaker: I have to confess that statement was admitted by the sheriff or was it an uncontradicted fact?
Robert L. Kilgo: I beg your pardon sir.
Charles E. Whittaker: I say, as I remember, the statement that a mob was outside waiting to get him was admitted to have been made by the sheriff.
Robert L. Kilgo: Yes.
Charles E. Whittaker: Thus, concede that he made the statement in that case, didn't he?
Robert L. Kilgo: Yes.
Charles E. Whittaker: So that was an uncontradicted fact.
Robert L. Kilgo: Yes, sir, uncontradicted fact and the petitioner had knowledge of the fact that the mob was outside. Now, in the present case, this is of course, the Court knows as what we call the "lovers lane slain." On August 3rd of 1958, sometime between midnight, 1 o'clock a.m., a Saturday night and Sunday morning, the victim in this case was in an automobile parked in a cemetery. He had a male companion. "Someone," we say, the petitioner, "came up behind the automobile and commence firing into the automobile. The victim who was later killed and the man who was with them both left the automobile, this is uncontradicted and indirect. They both ran from the automobile. He was hit in the shoulder."
Potter Stewart: Mr. Kilgo, when you say this is uncontradicted and in the record, who gave this evidence?
Robert L. Kilgo: This evidence was the result of testimony of several witnesses. First, the -- the confession --
Potter Stewart: Yes.
Robert L. Kilgo: -- of the petitioner --
Potter Stewart: Yes.
Robert L. Kilgo: -- outward said that he pulled his gun out and commence firing.
Potter Stewart: But beyond (Voice Overlap) --
Robert L. Kilgo: The doctor --
Potter Stewart: Excuse me.
Robert L. Kilgo: The man to whom the companion, Horne went to for help. He testified that Horne came to him with a bullet wound in his right shoulder and came right back to the scene with him. The petitioner says that when -- in his confession that when they left, he followed the victim to the road and then took her through the woods where he later killed her.
Potter Stewart: Yes, but aside from the confession, what you're telling us now as to what happened in the car -- parked car is unsupported by any evidence, isn't it? Directly.
Robert L. Kilgo: The direct evidence aside from the confession, that is correct.
Hugo L. Black: I noticed on page -- excuse me.
Charles E. Whittaker: (Voice Overlap) -- go ahead --
Hugo L. Black: I noticed on page 7, a statement by you made in connection with a motion for continuance saying that you have made all papers of evidence that you had available to the defendant's counsel and I gather that that includes a statement made by this man Horne to the coroner.
Robert L. Kilgo: Yes, sir. As you will -- as you will note, sir on --
Hugo L. Black: Is that what's -- it was later on, was it not, that -- that they made another motion for continuance and that they at that time still insist that Horne's absence was a reason for continuance?
Robert L. Kilgo: They did, yes, sir. And the continuance was denied by the trial court.
Hugo L. Black: I didn't find that in the second motion that they made, maybe it isn't?
Robert L. Kilgo: It -- I do not believe that that is in their affidavit but they -- they made the -- they took the position in their motion, in court that they should be permitted to -- the case should be continued so that they would have an opportunity to put the witness Horne on the stand.
Hugo L. Black: Was there any statement made there to show that how badly he was injured or what was the matter in the record? I can't find it.
Robert L. Kilgo: I do not know if there is any statement in the record as to how badly Horne was at that time hurt. We stated that he was unavailable in the hospital and we did not know whether he would ever be available or not.
Charles E. Whittaker: Are you able to tell us whether or not his testimony before the coroner had been transcribed?
Robert L. Kilgo: He -- he testified at the coroner's inquest. The coroner's inquest was available to defense counsel, a matter of record in Dillon County.
Hugo L. Black: That's what I read the view on page 7 where you said, "We have his full testimony given to the coroner's inquest, which is of course available to the defendant's counsel." And I'm quite sure that the examination of his testimony will show that he should not in any sense be a defense witness.
Robert L. Kilgo: That is correct, sir.
Hugo L. Black: After that, did they -- after that -- insist on using him as a witness waiting for it.I didn't find that way.
Robert L. Kilgo: They never abandoned their motion for continuance.
Hugo L. Black: No.
Robert L. Kilgo: And that statement was made during the colloquy concerning whether or not the continuance should be granted. They never abandoned the motion for continuous but it was not granted. Now, if the Court please, the -- we have stated to the Court when this crime occurred. Now, late Saturday night, early Sunday morning the following Thursday at 5:30 in the afternoon August 7th, the sheriff of Dillon County having considered who might have been the perpetuator to this crime and for other reasons that are not in the record, we can't go into. We don't want to go into them. He went to the defendant's home, the petitioner's home and arrested him at 5:30 in the afternoon. He questioned him briefly as to whether or not he had a pistol. Of course, the record shows that we then had ballistics information on the -- on the bullet removed from the shoulder of Horne, and some ballistics on the bullet removed from the victim, Ms. Barfield. The petitioner was in question briefly at his home as to pistol and as to his whereabouts on the night in question. He gave the story, gave the sheriff an alibi stating that he had been in Whiteville, North Carolina and related that he went there on a bus and he came back -- spent the night and came back by hiring someone else to bring him the following morning. The sheriff arrested them -- arrested the petitioner then, lodged him in jail for the night and of course began to investigate his alibi concerning the trip to Whiteville. Now, it's is significant that he questioned him only briefly at his home then took him to jail, 5:30 p.m. Thursday as when this commenced. He did not question the petitioner Thursday night at all. When was the next questioning? 8:30 or 9 o'clock the next morning, sheriff testified in the record that he went by the county jail and talked to the petitioner four or five minutes, talked with him at the jail. He then left, so the petitioner no more until that afternoon at 2:30 or 3 o'clock. The sheriff of Dillon County and one deputy picked up the petitioner at the jail and talked with him 30 or 40 minutes. Then he left. Later, the sheriff and four officers talked with the petitioners at the judge's chamber and he testified to get away from the crowd. And then he testified at that -- at the jail, there was a crowd of some 200 or 300 people around.The petitioner denies in the record that he knew they were there. The sheriff knew he was there, moved him from the jail up to the county courthouse in the center of town, went into the judge's chambers. The Court was not in session. And the question --
Earl Warren: May I interrupt just a moment to ask, was that the old jail -- the old jail that you're talking about now or they just --
Robert L. Kilgo: The old jail that -- the two jails, they're side-by-side.
Earl Warren: Oh, they're side-by-side.
Robert L. Kilgo: Recently built new jail and he was questioned in the old jail and moved up to the courthouse.
Earl Warren: Is there any explanation as to why they took him to the old jail in --
Robert L. Kilgo: There's no -- no explanation in the record, sir.
Earl Warren: Nothing -- nothing in the record.
Robert L. Kilgo: They -- It's only a matter of conjecture.
Earl Warren: But they're both --
Robert L. Kilgo: The sheriff testified that he was not touched, he was threatened. He was merely asked some questions.
Earl Warren: And that the old jail, is -- is immediately decided to new jail.
Robert L. Kilgo: Immediately decided to new, yes, sir. Now, the sheriff and four officers questioned the defendant in the judge's chamber of the courtroom an hour and 15 or 20 minutes. Now, that's Friday afternoon -- last day afternoon after his first arrest. Significantly, during that investigation, the sister-in-law of the defendant was there.He was being questioned further about the pistol and his alibi. He denied owning a pistol. At that questioning, an hour and 20 minutes, most the sheriff said, with his sister-in-law present, she confronted the petitioner with the fact that you had a pistol in my home last Saturday night, the night this murder was committed. And here was petitioner denying that he owned a pistol or knew anything about the pistol. As a result of her confronting him with that when she stated in his presence -- in the presence of the officers that you removed, I believe, he said, he called the pistol at hand and removed the nine cartridges from the pistol in her presence. As a result of her confronting him, the record shows that the -- two of the deputies went down to the defendant's home and found the pistol concealed by his bed in the wall of his home, 22 pistol as described by the sister-in-law and the pistol was brought back. Now, shortly thereafter, the petitioner was moved from the judge's chamber, not taken back to the jail where the crowd had gathered, taken to Marion a little town 19 miles away from Dillon and large there in the Marion County Jail. There's no evidence of any crowd there. The only reason he was taken there was to avoid the crowd that was at the jail in Dillon.
Earl Warren: That -- that's the testimony in the record, that that was the (Voice Overlap) --
Robert L. Kilgo: The testimony in the record sir is that he would remove from the courthouse to the Marion County Jail.
Earl Warren: Yes, for -- for any particular reason?
Robert L. Kilgo: The reason was not given in the record.
Earl Warren: Not given.
Robert L. Kilgo: Now, the sheriff testified that he sat in the back seat of the automobile with the petitioner. He talked with him on the way to Marion and talked 20 or 25 minutes in the Marion Jail yard and he gave as the sheriff expressed today, reasonably full confession sitting in the jail yard. Now, I have added up giving him the benefit of every doubt where he says 15 to 20 minutes, we've taken 20 minutes. The total question in the time this petitioner was arrested on 5:30 -- at 5:30 Thursday afternoon until he gave a reasonably full oral confession on Friday was two hours and 30 minutes. He missed no meals. He made no request to see anyone. He saw his wife. He saw his sister-in-law. He was not questioned early in the morning. He was not questioned late at night. He makes no contention that he was denied any of the comforts that he should have had.
Earl Warren: Does the record show how long his wife was in jail?
Robert L. Kilgo: The record shows that his wife was arrested on Thursday with him when he was originally arrested and the record shows that on the request of her sister-in-law the next morning she said, "Well, why are you holding the wife?" The sheriff said, "Well, we'll release her." She was released the following morning. Now, petitioner takes the position now that he was held incommunicado. There's not one word in the record that he ever asked to see anyone. There's not one word that he ever asked to see an attorney, his own doctor, as the record shows saw him on Monday. Now, on Friday afternoon in Marion Jail, or early Friday night, he made a reasonably full oral confession. He was left in Marion County. The record shows, it doesn't say why but the record shows that there was a crowd in Dillon County and that he was left in Marion County. Sheriff Rogers testified that he went back to Marion on Saturday the next day and had a conversation with the defendant, and that he went back on Sunday and had a conversation with the defendant. And on Sunday night, he testifies that the defendant and he got in a discussion about the way that the roads in the cemetery run. The sheriff was under the impression -- the road turned in a certain way and the defendant insisted, "No, it turns another way." So they moved from Marion over to the Dillon cemetery and the -- and the petitioner gets out and proved to Sheriff Rogers that he was right. Sheriff's testimony was that the defendant's says, "Now, this proves I'm telling the truth that this road runs exactly like I said." Now, he was kept in the Dillon County Jail Sunday night and Monday, the day that he -- that's three days after his oral confession. He went -- first the -- the written confessions were prepared. He gave the information that was written there and they were read over him, he was given a copy of it, he signed it and -- and those two, they were two, gave one then he went to the scene and reenacted the crime to the officers. He went to the cemetery and told them where the automobile was located. He went and showed the officers where the young lady was, the victim on the side of the road. Then after that, with the officers present and with his employer, Mr. James Moody, the man from whom this defendant work. Mr. Moody operated an eating house, he was a dishwasher -- dishwasher, the petitioner was. And Mr. Moody was incidentally also a newspaper reporter who reported this case. In the presence of his employer and the officers, he was taken to the other side of Maple Swamp where the National Guard searched all day Sunday into the seniti where this body was finally found and they searched all around the area and couldn't find it. They stopped the car 200 yards from where the body was found. The petitioner got out of the car, led the officers and his employer, the newspaper reporter, straight to the secluded spot where the body was left and said, "This is where I left her body." And he says that at daylight, she looked up and saw me and recognized me. I walked around behind her as she sat on the ground and shot her in the top of her head. Now, he testified at the trial that he had never been in the -- they had not been in the cemetery or the seniti where the body was found at any time within the past year. And yet, he himself led the officers to the secluded spot one mile and a quarter from the cemetery where he killed her at daylight.
Earl Warren: Mr. Kilgo, may I ask if there was any disclosed motive for this crime or whether the prosecution advanced the theory as to motive during the trial?
Robert L. Kilgo: We had no theory as to motive.
Earl Warren: I beg your pardon.
Robert L. Kilgo: We had no theory as to motive.
Earl Warren: Yes.
Robert L. Kilgo: There was no attempt to prove them both.
Earl Warren: Yes. Not -- not necessary, I was going to say that I --
Robert L. Kilgo: No sir.
Earl Warren: -- I just wondered if there was anything in the record.
Robert L. Kilgo: There was no attempt sir.
Earl Warren: Yes.
Hugo L. Black: But he asked anything about it when the confession was given, why he did it?
Robert L. Kilgo: I do not know of my knowledge, the record shows nothing concerning any question involving motive. I'm satisfied there was no question as to motive. Now, we have here a petitioner who was arrested 5:30 one afternoon and about 24 hours later, two hours and thirty-minute outside, question. The longest period being one hour and twenty minutes at the outside, no coercion, no refusal of food, no refusal or denial of sleep, no unusual hours, merely question and he gives a confession in 24 hours. Now, as to whether or not he was incommunicado, the record does not show that he ever requested to see anyone. The record does not show that he asked for an attorney. The record shows that he was in the presence of his wife for some time and in the same jail with her overnight. The record shows that his sister-in-law talked with him at length in the presence of the officers. There was almost a parade of communication that this defendant had in various people. The record showed he'd been in jail before he knew his rights. The record shows that he had ample opportunity to request counsel or request help. He was denied nothing. Now, he states at the trial that he was beaten which caused him to late -- this confession, 24 hours after he was arrested. Three days later, at the trial, he made no contention that he was beaten again. Three days later, he formally signs two written statements and takes the officers to the scene of the crime and reenacts the crime and leads them to the spot where the victim lady could not have possibly have known had he not been the man who did it.
Charles E. Whittaker: Was there some independent evidence that placed him near the scene of this accident -- this murder on the day it happened? The taxi cab driver, did he testify?
Robert L. Kilgo: Yes, sir, he testified.
Charles E. Whittaker: The taxi driver.
Robert L. Kilgo: Yes, sir.
Charles E. Whittaker: He picked him up at the PD Trading Post as I recall?
Robert L. Kilgo: That's correct, sir.
Charles E. Whittaker: Now, that's close to where the body was found?
Robert L. Kilgo: That is less than a mile from where the body was found and is the place that the Petitioner said in his confession that he went to after he killed the victim, that he went to the trading post and called a taxi.
Charles E. Whittaker: Is that in the same general direction as this cemetery?
Robert L. Kilgo: That is a --
Charles E. Whittaker: From the town?
Robert L. Kilgo: No, sir. The spot where the body was found is between two roads. On one road is cemetery. On the next road is the trading post. In between the two is where he left the body. In his confession, he says that he went to the trading post and called a taxi. The taxi driver testified and said as a result of a call, he went to the trading post and pick the defendant up and that his clothing was wet from his knees down and that the defendant say he's been out in the woods all night. Now, so this Court has held, time and time again that the interrogation alone is not sufficient coercion to set aside will make in it -- will make involuntary, a confession other were -- otherwise voluntary. There is -- this Court has also held that in considering whether or not a confession is voluntary that you will consider only the uncontradicted evidence. Now, I understood counsel for petition and to take position that the evidence of this petitioner was beat and could hardly walk, other evidence of brutality was not controverted. On page 228 of the record, the Deputy Sheriff Harley Allen was asked specifically every question concerning every circumstance whether or not he was beat, whether he could walk. Every single question that he raised was asked in particularity of the Deputy Sheriff and he denied each and every one. So that --
Earl Warren: Was he there at all times?
Tom C. Clark: He testified that he was there all the times unless he may have stepped out of the room for a few minutes to get a coca-cola, smoke and come back. He said that in substance he was there during at all. Sheriff Rogers testified fully and flatly denied through out all his testimony that there was -- the defendant was ever touched.
Earl Warren: Did anyone specifically denied that these bruises were on him or that he had a black eye?
Robert L. Kilgo: Dr. Brenwood (ph) came to the jail at the defendant -- at the petitioner's request on Monday, examined him and testified he saw no evidence of bruises or closed eye or any other mistreatment. We introduced in evidence, a picture of the petitioner which he admits was made right after he signed the confession in the cemetery. The picture was made in the cemetery. And in between two officers a full-face picture of him, we say, showing no closed eye or no bruises that shows a picture of his left eye that he claimed was closed, that was submitted to the jury. They considered that picture along with the other evidence in determining whether or not his confession was involuntary. We have the picture. This is not the picture that was marked. It's been lost. This is a copy of the same picture. Counsel agrees that it is the same picture that Sheriff and the Court desire to see it, taken immediately after he signed his confession.
Speaker: When day is that?
Robert L. Kilgo: Monday.
Earl Warren: What day did he claim he was beaten?
Robert L. Kilgo: He claimed he was beaten on Friday.
Earl Warren: On Friday.
Charles E. Whittaker: Doesn't he say he was also beaten on Monday?
Robert L. Kilgo: Our recollection, sir was that he testified that he signed statements on Monday so he wouldn't -- they wouldn't get at him anymore. I did not think he testified that he was beaten. He remembered that -- his alleged beating on Friday, did not want that to be considered. Now, there isn't involved in this case any dragnet operations or going out, surrounding up the people all over the neighborhood and subjecting them to indignities and brutalities in effort to make one -- to make one final confessed to stop the brutalities. There is no evidence of that in this case. This defendant talked very freely. He made no request for any -- any other things that occur in the other cases. He was denied nothing. He was questioned only short periods of time. He gave a full confession with corroboration with the -- with the perpetuator of this crime alone, he could no. He said not in a way that he had not committed the crime. The precautions taken by the State to care for this defendant were extraordinary. He was arrested on Thursday. He confessed on Friday. He signed the confessions on Monday, the 11th. He was on the state's motion by the Court, sent to the South Carolina State Hospital to determine whether or not there was any question about his sanity. That was during the month of August and he was released on September 29th. On -- on August 26, 15 days after his formal confession, he signed without request by him. The Circuit Court of South Carolina appointed two-able-counsel to represent him. Now, this appointment usually occurs on the commencement of court on Monday. This appointment was made on August 26. The Court convened on October 20, nearly two months later. As the record will show that his counsel on October 7 which was 17 days before his trial commenced that he wrote the Solicitor of the Circuit asking that the prisoner be made available on October 7. By return mail on October 8th, the Solicitor of the Circuit wrote a letter to the sheriff with copy to the petitioner's counsel directing the sheriff to immediately deliver the prisoner and make him available to this counsel and also to turn over to the petitioner's counsel every bit of evidence in the hands of the State of South Carolina. Now, we have done everything that we can to protect this petitioner's rights.
Charles E. Whittaker: Where would I find that statement? You --
Robert L. Kilgo: You will find -- you will find the letter last referred to, sir, on page -- page 16.
Charles E. Whittaker: Thank you.
Robert L. Kilgo: We have done everything that we know to protect this petitioner's rights. He was ably represented. He makes no claim that he made request of anything that wasn't granted to him. This Court as I understand it -- as I understand the decisions, read the decisions, we are not denying the right of interrogation. We did interrogate the prisoner but we interrogated him consistent with all reasonable law enforcement. And I'm quite sure that this Court realizes -- I realized after eight years, an office in connection with law enforcement that the foundation on which investigation rest is interrogation. Interrogation of the accused, interrogation of witnesses, that's the only way the officers can solve crimes. We do not believe in brutality, we -- the officers of this country to my knowledge, in eight years, I have never known of an officer to be brutal to any person.
Felix Frankfurter: Mr. Kilgo, you may have addressed yourself and so I missed it to the character or even -- what might be called inherent qualifications or limitations at this particular Quincy Bullock, the -- the handicap as it were, the disadvantage under where -- he was -- under which he being what he, having the qualities of mind but he had a -- didn't have kind of disadvantage with this situation as such, forced itself upon them in any kind of a give and take, an interchange the law, would you care to say something about that, if I made my question clear --
Robert L. Kilgo: I think --
Felix Frankfurter: -- the fact -- the fact that he was a Negro, the fact that he was a alleged, fact that he had some psychological difficulties. Now, what's bearing through those things have in the scale of judgment having to regard of what you said last, namely the responsibility and the power that law enforcement was already passed.
Robert L. Kilgo: I believe -- in fact to the man is illiterate and the member or minority raised does have considerable bearing on -- his reaction and treatment he may get. We don't deny that but there is nothing in this record anywhere or anyone can say amounted to any kind of mistreatment to this man. Law enforcement officers can't turn a man loose and say, "We're not going to bother because you're illiterate." There was no advantage taken of him. He gave his alibi. First, he was asked, "Do you have a pistol?" He denied it. Now, his sister-in-law pinned the pistol on him. That's how the officers got the pistol. Next, he said he -- he gave an alibi and said he was in Whiteville with a certain bus schedule. The sheriff knew the bus schedule is impossible. The bus didn't run to Whiteville at the time he said it did. But the sheriff of Dillon County went out and investigated the bus schedules and investigated his alibi in every detail and came back and found that it was not true. And the defendant himself on the stand said his alibi was not true. I don't know what else we could've done for him. I agree with -- certainly, the reasoning that an illiterate man is not as well they would take care of himself with a literate man. We don't question it.
Potter Stewart: You say that he defended on the stand, testified that his alibi was not -- well, he got a different alibi at the trial, doesn't he? His original (Voice Overlap) --
Robert L. Kilgo: Their different alibi at the trial would have -- at the trial, he said that he spent the entire night in the (Voice Overlap) --
Potter Stewart: Yes.
Robert L. Kilgo: Because he drank a bottle of beer and he didn't want to drive home.
Potter Stewart: Afraid to go home to see his wife.
Robert L. Kilgo: Yes. But he admitted at the trial that he gave a false alibi to the sheriff.
Potter Stewart: When he said he'd gone to Whiteville.
Robert L. Kilgo: Yes, Your Honor. As a matter of fact, the investigation of -- of alibis is the -- is the one phase of law enforcement that enables the innocent to be quickly and -- and speedily released. He's arrested or he's taken into custody. He gives an alibi to check. He alibi is found to be true and he is released and we serve society when we do that.
Felix Frankfurter: What is your -- what is your practice? I understood Mr. Perry to indicate that you had a practice, not a statutory duty under South Carolina Procedural Practice and -- and in the -- and what the magistrate tells to an arraigning person? Of course, you though before him to be charged.
Robert L. Kilgo: I disagree with Mr. Perry. I -- in my experience with the magistrates, I have never heard of the South Carolina magistrate advising a defendant as to his rights. There's no requirement that he do so.
Felix Frankfurter: Why don't they?
Robert L. Kilgo: They're not required and by customarily did not. Generally, a magistrate -- generally, a magistrate does not see the accused at all. The magistrate issues a warrant, the warrant is turned over to the sheriff, the sheriff puts the accused in jail. And in 99 cases out of 100, the magistrate sets upon and that's all he does in 99 cases out of 100. The next morning or that afternoon, the accused is out of bar. He never sees him actually. The warrant he served on him. He's not advised.
Felix Frankfurter: Well, that isn't true in the capital cases, is it Mr. Kilgo?
Robert L. Kilgo: Strangely, in capital cases, this is custom to their -- sell them a warrant issue. There's never been a warrant issue principle --
Felix Frankfurter: Well, what --
Robert L. Kilgo: -- and there never is in most.
Felix Frankfurter: What's the machinery by which what --
Robert L. Kilgo: The machinery is -- is simply vested. The -- when a homicide occurs, of course they -- and I don't know maybe 99 out of 100 cases. There is no question about who perpetrated the crime or the only question is whether he acted in self-defense. The sheriff goes to the scene as he's always called and generally, the perpetrator of the crime is standing there with a pistol. He says, "Here, sheriff, he has the pistol, I killed him." Generally, he says, "I killed him myself and so I'm turning myself over to you." Sheriff puts him in jail. He isn't -- he is eligible for bail immediately in South Carolina.
Felix Frankfurter: (Voice Overlap) case --
Robert L. Kilgo: Yes, sir.
Felix Frankfurter: -- in the murder case?
Robert L. Kilgo: Yes, sir. He's eligible for bail immediately. He doesn't have to go for a match. The Circuit Court sets the bail and he is generally and the homicide case at South Carolina, the accused is arrested one day and that day or the next, he is released on bail. And generally, in eight years of prosecuting in four counties, there's never been a warrant for a single homicide case that I've tried.
Felix Frankfurter: And -- and -- in the course of those eight years, how many homicide cases in which people -- in which you had a good deal of assurance that you have -- that the police had the right man. Did you allow people out on bail? Is -- is that a matter of court to allow people charged with murder out on bail in South Carolina?
Robert L. Kilgo: Mr. Justice Frank --
Felix Frankfurter: I had assumed at the contrary it was the practice, he learned, I maybe wrong.
Robert L. Kilgo: Mr. Justice Frankfurter, in South Carolina, my first three years, we --our Constitution provides that a defendant is entitled to bail except in a capital case where the proof is evident. I have gone before judges to three -- my first three years trying to keep accused in jail without bail and never have succeeded yet. So I gave up on him.
Felix Frankfurter: What kind of bail -- what's -- what are the amounts of bail, roughly?
Robert L. Kilgo: The Constitution provides that the amount must be --
Felix Frankfurter: No, in these capital cases.
Robert L. Kilgo: Sir?
Felix Frankfurter: As I understood you just now that -- that your Constitution excepts capital cases from the bail requirement. Isn't that right?
Earl Warren: Their proof is evident.
Robert L. Kilgo: Entitle bail except where the proof is evident.
Felix Frankfurter: Yes. Now, that -- that doesn't mean --
Robert L. Kilgo: And I've never --
Felix Frankfurter: (Voice Overlap) catch him while he was committing a murder.
Robert L. Kilgo: I presume so. I've never even -- when we have that, I have never been able to hold a defendant in South Carolina without it.
Felix Frankfurter: I know you are very polite people in South Carolina but does -- do the murders inform the police before they commit the murder in South Carolina?
Robert L. Kilgo: Well, if they did, they would still get bail. [Laughter]
Earl Warren: May I ask just -- well, pardon me.
Robert L. Kilgo: I beg your pardon sir.
William J. Brennan, Jr.: The amount available of evidence
Robert L. Kilgo: Our decisions or to this effect, on bail that must be reasonable and the Court has held at reasonable means in the amount the defendant can furnish.
Felix Frankfurter: Well, that's the place we're going to --
Robert L. Kilgo: Was reasonable (Voice Overlap) --
Felix Frankfurter: -- we have certain intentions, isn't it?
Charles E. Whittaker: Even an indigent defendant, would that be true even in an indigent defendant?
Robert L. Kilgo: The warning and reasonable --
Charles E. Whittaker: South and Alabama? No.
Potter Stewart: This man was not in large on bail or was it? He was sent to the hospital.
Robert L. Kilgo: Yes, sir. He -- he did not -- he did not go out in bail. He's never applied for bail.
Potter Stewart: What happens after -- after this procedure? Is there ever a -- what in many jurisdictions, is this call a preliminary hearing?
Robert L. Kilgo: Every defendant in South Carolina is entitled with preliminary hearing on replace.
Potter Stewart: But do they -- as a matter of practice, do you have on the request of them?
Robert L. Kilgo: Fairly often, sir.
William J. Brennan, Jr.: And as I understood the courts to -- that's not before the magistrate?
Robert L. Kilgo: The preliminary hearing is before a magistrate.
Hugo L. Black: That's a justice of the peace or a judge.
Robert L. Kilgo: Yes.
Potter Stewart: And has he vowed over the grand jury or what? From the preliminary hearing.
Robert L. Kilgo: I beg your pardon.
Potter Stewart: What happens after the preliminary hearing if --
Robert L. Kilgo: If he -- if he's found over -- he's found over the grand jury.
Potter Stewart: Did that happen here or what that --
Robert L. Kilgo: There was no preliminary in this case. There was no request for a preliminary hearing.
Potter Stewart: So --
Robert L. Kilgo: The -- the only hearing in this case before the Court was an inquest. Now, a preliminary hearing frankly would have served no purpose in this case because all the testimony was presented at the inquest.
Potter Stewart: Well then, was there an indictment here? Did the grand jury indict this man?
Robert L. Kilgo: Oh, yes. The grand jury indicted him.
Felix Frankfurter: Mr Kilgo, may I try to summarize what I understand to be the state position. I do so noted that Mr. Perry deal with it, if you will. As I understand you, you say that the sum total of examination of question non-continuously fed over a period of what, 24, 26 hours?
Robert L. Kilgo: 24 to 26 hours.
Felix Frankfurter: -- six hours. It was two and a half or two and a half hours.
Robert L. Kilgo: Two and a half hours has given him the benefit of the doubt in every aspect.
Felix Frankfurter: Alright. Anyhow, do you say not more than two and a half hours?
Robert L. Kilgo: Yes, sir.
Felix Frankfurter: During that period, he was denying no amenity or no human necessity need.
Robert L. Kilgo: None, whatever.
Felix Frankfurter: So far as the question of violence is concerned, you say that at -- the highest, on the petitioner's point of view, there was -- the evidence is not uncontradicted but contested.
Robert L. Kilgo: That's correct, sir.
Felix Frankfurter: And -- and you say generally, he's been adding thereto and nothing else that you would be able to record it for a fundamentally fair treatment of a man charged with murder with the limitations of this man had being illiterate and at this --- that a human disadvantage is kept off in no other way or was there any in-road made upon human dignity or human feats or fatherly spiritual comfort. Is that what you're saying?
Robert L. Kilgo: None that I know of except the sheriff did say, "Quincy, I don't believe you're telling me the truth" and he then started telling the truth.
Felix Frankfurter: But -- but that was all part of the two and half hours not continuously pursued.
Robert L. Kilgo: Yes, sir.
Hugo L. Black: Was part of that on the way in the car when he went with the sheriff to another place?
Robert L. Kilgo: Yes, Mr. Justice Black, he testified --
Hugo L. Black: How far?
Robert L. Kilgo: -- the only way to Marion, they confessed.
Hugo L. Black: How far is that?
Robert L. Kilgo: 19 miles.
Hugo L. Black: 22 miles?
Robert L. Kilgo: 19 miles.
Hugo L. Black: And does the record show why he was taken from one jail to the other by this period.
Robert L. Kilgo: It does not.
Hugo L. Black: We have no explanation to that.
Potter Stewart: The record does show if there was a crowd or mob or at least a crowd in the -- in --
Robert L. Kilgo: Jail.
Potter Stewart: -- original county, in (Inaudible) doesn't it?
Felix Frankfurter: And that the other jail was an empty building, was it? Was --
Robert L. Kilgo: Yes, sir.
Felix Frankfurter: -- it an empty building? And -- and what kind of surrounding would you take judicial notice if you'll tell us.
Robert L. Kilgo: I don't want to get outside the record.
Felix Frankfurter: No, but --
Robert L. Kilgo: The two jails are on the edge of Dillon. It so happens that they had -- had just completed a new jail and they built it right beside the old jail. And we consider that it was not in the record. Certainly, if there had been a reason for it, the petitioner would've raised it in this case. There -- there's no reason from -- we can't move from one jail to another except convenience, other prisoners in the jail and other people milling around. They could go to the other building and -- and examine him without being interrupted.
Hugo L. Black: When he was carried to the other jail in the car, who was with him?Who drove the car and who else was with him?
Robert L. Kilgo: To the adjoining county?
Hugo L. Black: Yes.
Robert L. Kilgo: Sheriff Rogers who made the arrest, sat in the backseat with Bullock. Another officer, one of his deputies drove and he testified that he thought one other officer rode in the front seat, three officers and the petitioner. The petitioner occupying the same seat as the sheriff.
Hugo L. Black: How long was he kept down there?
Robert L. Kilgo: In Marion?
Hugo L. Black: Yes.
Robert L. Kilgo: Mr. Justice Black, he was delivered there on Friday evening and returned on Sunday evening to point out where the car was in the cemetery, from Friday evening to Sunday evening.
Hugo L. Black: During that time from Friday to Sunday, did any of the officers from the place where the -- he was tried, Dillon, go down to talk to him in that jail (Voice Overlap) --
Robert L. Kilgo: The Sheriff alone testified that he went and talked with him on Saturday and talked with him on Sunday.
Earl Warren: Did I understand you to say that there was no reason assigned for taking him to that other county jail? That is distance for 19 miles.
Robert L. Kilgo: There was no reason to assign. The testimony showed that it was crowd of 200 or 300 people at the other jail. I can't go outside the rest.
Earl Warren: Yes.
Hugo L. Black: You -- you mean outside the other jail?
Robert L. Kilgo: Yes, sir.
Hugo L. Black: That's in Dillon.
Robert L. Kilgo: And the petitioner testified that he was no conscious of that.
Hugo L. Black: At the -- at Dillon? That was Dillon.
Robert L. Kilgo: Yes, sir.
Hugo L. Black: What's the population of Dillon?
Robert L. Kilgo: About -- about 5000 or 6000.
Hugo L. Black: What's the population of Marion?
Robert L. Kilgo: About the same. They suggested it in the new jail in Dillon County. There was not room -- not a room for Friday of questioning. I know not whether that -- that that's not in the record. In conclusion, I merely want to state and I guess I'm reiterating what I've said before. We held this petitioner 26 hours at the most before he confessed. We interrogated him two hours and a half. There is no claim of anything of -- anything that he needed, no denial of truth, no denial of sleep, no unreasonable questioning, no unreasonable hours. And as far as the record is concerned under your prior decisions, as I understand it, you have to discount his claim that he was beaten because that was contradicting. The only uncontradict -- uncontradicted evidence is that after two and a half hours of questioning, he gave a reasonably full confession to the sheriff of Dillon County and we submit that his trial was fair in every respect and that the conviction should be affirmed.
Hugo L. Black: And what -- just one other question, was that -- was the confession given immediately after getting to Marion?
Robert L. Kilgo: In the jail yard before going into jail, according to the record. They sat in the car about 20 minutes and the sheriff testified that he then gave a reasonably full oral confession.
Felix Frankfurter: To what -- help me with this. At what point did the sheriff say or where were they and what was the -- what was the intercommunication when he said, "I don't believe you or you're not telling the truth." Is this on the ride during the ride?
Robert L. Kilgo: That I believe was in the jail.
Felix Frankfurter: In the jail, in the old jail.
Robert L. Kilgo: Well --
Felix Frankfurter: Well, it was before he gave a confession or not? To what did he say, "I don't believe you?" Was it --
Robert L. Kilgo: I forgot in the record. I think he -- I believe, Mr. Justice Frankfurter, he asked Bullock about the pistol -- pistol, said it and Bullock said he didn't own one and the sheriff said, "Well, I don't believe you." That's my recollection to that record.
Potter Stewart: And you suppose there was reasonably full confession. On one stage of the game, all that was said was, if you say I've done it, I've done it. Wouldn't that --
Robert L. Kilgo: That is not what the sheriff refers to as reasonably full confession. He says that he first said that to him, "If you say I've done it, I've done it."
Potter Stewart: Yes.
Robert L. Kilgo: He goes on and says in the great -- in the jail yard, he gave him a full oral confession.
Potter Stewart: When was it that he was supposed to have said, "You -- if you say I've done it, I've done it?"
Robert L. Kilgo: I am not sure whether that is in Marion or in the courthouse in Dillon just before going to Marion, one of those two places.
William J. Brennan, Jr.: Well on page 114, the sheriff testified that if you ask him about that, he said, "And the answer may begin with on August 8. If you say so, I did." That's when the sheriff says, "When Quincy first started his confession, he answered to me in that manner for about two different times. And I told Quincy, I said I do not want that as an answer, I want the truth. And he later told me the truth as far as I know." Is that what you're referring to?
Robert L. Kilgo: Yes, sir. I believe that was on the trip to Marion.
Earl Warren: Thank you Mr. Kilgo. Mr. Perry.
Matthew J. Perry: Mr. Chief Justice and may it please the Court.
Earl Warren: You maybe only have one -- one minute but you make three to four minutes more --
Matthew J. Perry: Thank you Mr. Chief Justice.
Earl Warren: You can limit yourself to that please.
Matthew J. Perry: Thank you very kindly, sir. May I offer a few words of reply. First of all, earlier, Mr. Justice Brennan asked me where in the record did it appear that the court-appointed counsel urged the absence of Jimmy Horne as a ground for continuance, and I stated that it was in the affidavit on page 8 and 9. I was in error. That was in the oral request for continuance on page 5 of the record.
Hugo L. Black: May I ask you one question about that?
Matthew J. Perry: Yes, sir.
Hugo L. Black: That was on what date?
Matthew J. Perry: The oral --
Hugo L. Black: That was Monday, October 28, wasn't it?
Matthew J. Perry: I believe so. Yes, sir.
Hugo L. Black: And is that the time when Mr. Kilgo told them that they had the coroner's transcript fully written out and that it was available to the defendant?
Matthew J. Perry: Yes sir, as I understand that colloquy that --
Hugo L. Black: -- when the second motion was filed. I see that it was stated -- is that it -- it's being renewed based upon the affidavit which I now present to the Court.
Matthew J. Perry: Yes, sir.
Hugo L. Black: That affidavit, as I read it, did not refer to Mr. Horne.
Matthew J. Perry: That is correct sir, and I was making that as -- as a record.
Hugo L. Black: Why was -- why was that left out?
Matthew J. Perry: I am unable to say sir why that's -- why the absence of Jimmy Horne was not included in the evidence.
Hugo L. Black: But it did follow the statement by the Solicitor that the coroner's evidence that that he gave for the coroner is available to you and that he had --
Matthew J. Perry: Yes, sir.
Hugo L. Black: -- already made it available to the defendants.
Matthew J. Perry: Yes, sir, that is correct.
Hugo L. Black: And was after that that they made a motion and did not include the absence of Horne as a reason for continuance.
Matthew J. Perry: Yes, sir.
John M. Harlan II: What do say about that Court of Appeals -- or the your Supreme Court's statement on 260 -- the record 264 because they said that Horne could not have been a defense witness because his full testimony was given and returned, his inquest breach from the examination thereof shows that he could not in any sense be a witness for the appellant. The appellant does not contend that he wished to call Jimmy Horne as a witness in his behalf in order that he had mainly attempt to the same witness.
Matthew J. Perry: We say to that --
John M. Harlan II: (Voice Overlap)
Matthew J. Perry: -- Mr. Justice Harlan, that -- well, Horne might possibly not have been a defense witness as was pointed out by the Supreme Court. That nevertheless, the defendant had a right to cross examine it. And that possibly, that is -- is one reason he should have been in court. We -- we of course --
John M. Harlan II: Couldn't have cross examined him if the State hasn't called him.
Matthew J. Perry: That is correct, sir. Nevertheless, his absence from court and bearing in mind, that was -- that was received an evidence, an item, Exhibit 10, a bullet which was removed from Horne which the Court did receive. And we contented in the court below that -- to have received the bullet into evidence without Horne being present was prejudicial to this -- the petitioner in this case. That possibly, it was error to receive that -- that bullet in evidence without Horne being present. That of course was the position that we took to that. May I say that the -- that the Solicitor stated that the record shows that the petitioner has a prison record. I submit that there is nothing in the record concerning the prisoner's past record. The Solicitor says that precautions used in investigating this crime were extraordinary. It is respectfully submitted that the record does not show that the State nor anybody connected with the State ever advised this petitioner of his right to counsel nor of his right to remain silent and demand a hearing. This Court commented upon the failure of the State to do that very thing in Harris versus South Carolina. The Solicitor says that interrogation is necessary to law enforcement. Well, that maybe true, we urge the Court that as Mr. Justice Frankfurter said in Watts versus Indiana, "Ours is the accusatorial system and not the inquisitorial system." The State, when it arrested Bullock, did not prefer to charge a crime against him but used his incarceration to ring from him the confession of this case.
Felix Frankfurter: But you're not suggesting or either that no statement made by the prisoner while in custody of the police is constitutionally admissible. You do not take that position.
Matthew J. Perry: No, sir, I do not take that position.
Felix Frankfurter: After it gets down to the circumstances of the particular situation in this case. Were as the statement that was made and may fairly be called -- be fairly be rejected as not being voluntary in a -- in an ordinary sense of the term that ordinary people understand it voluntary, something that's spontaneously invoked instead of -- instead of being compulsorily evoked.
Matthew J. Perry: Yes, sir, we do and we urge the totality of all of the circumstances which we have urged in this case. Thank you very much Mr. Chief --
Earl Warren: Gentlemen, before you leave your seats, I should like to express appreciation of the Court to both sides for the frank and courteous and helpful manner in which the issues have been presented.
Matthew J. Perry: Thank you very much.
Robert L. Kilgo: It's quite an honor. It's a pleasure sir.